Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Scott Kellen, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form10-Q of Kips Bay Medical,Inc. for the quarter ended March 28, 2015 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Kips Bay Medical,Inc. Dated: May 12, 2015 /s/ Scott Kellen Scott Kellen Chief Operating Officer and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
